

114 HR 5558 IH: Highly Rural Veteran Transportation Program Extension Act
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5558IN THE HOUSE OF REPRESENTATIVESJune 22, 2016Mr. Young of Alaska (for himself and Mr. Hinojosa) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo extend the authorization of appropriations to the Department of Veterans Affairs for purposes of
			 awarding grants to veterans service organizations for the transportation
			 of highly rural veterans.
	
 1.Short titleThis Act may be cited as the Highly Rural Veteran Transportation Program Extension Act. 2.Extension of authority to make grants to Veterans Service Organizations for transportation of highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1154; 38 U.S.C. 1710 note) is amended by striking 2016 and inserting 2020.
		